JAMES E JOHNSON *
Corporation Counsel

Case 1:20-ev- LeeHs-OM Berumen ta FiriQueerh Faget eth

 

 

USUC SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC #:

 

 

 

 

 

 

|

 

 

DATE FILED: 17 zi 1

BY ECF

Honorable Colleen McMahon

United States District Court

Southern District of New York
~~ 500 Pearl Street, Room 24A

New York, New York 10007

LAW DEPARTMENT

100 CHURCH STREET
NEW YORK, NY 10007

THE City OF NEW YORK

LAURA C. WILLIAMS

Labor & Employment Law Division

Phone: (212) 356-2435

Fax: (212) 356-2439

lawillia@law.nye.gov

January 26,2021

|

Bt? pk bee Wb’
7

pen

Re: Marina Brown v. New York City, et al té 3

Civil Action No.: 20-cv-10948 (CM)

Dear Judge McMahon:

I am the Assistant Corporation Counsel m the Office of James E. Johnson,
Corporation Counsel of the City of New York, assigned to represent defendants City of New
York (‘City’) and the New York City Department of Education (“DOE”) (collectively,
“Defendants”) in the above-referenced action. I write to respectfully request a 45-day extension
of time, ftom January 28, 2021 to March 15, 2021, for Defendants to respond to the complaint.
This is Defendants’ first request for an extension of time and PlaintifPs counsel has consented to
this request. There are no other dates previously scheduled after the original date.

This extension is requested to provide this office with sufficient time to
thoroughly investigate the allegations contained in the complaint and to formulate an appropriate
response. In addition, this office mmst identify, locate, and review any documents relevant to

Plaintiff's claims.

Thank you for your consideration of this matter,

ce? Ethan Leonard, Esq. (by ECF)
The Law Offices of Neal Brickman, PC

Attorneys for Plaintiff

Respectfully Submitted,

/s/
Laura C. Williams
Assistant Corporation Counsel
